                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 1 of 24 Page ID
                                                                     #:1963


                                1   LEON J. PAGE, COUNTY COUNSEL
                                    LAURA D. KNAPP, SUPERVISING DEPUTY (CA SBN 162800)
                                2   laura.knapp@coco.ocgov.com
                                    D. KEVIN DUNN, SENIOR DEPUTY (CA SBN 194604)
                                3   kevin.dunn@coco.ocgov.com
                                    REBECCA S. LEEDS, SENIOR DEPUTY (CA SBN 221930)
                                4   rebecca.leeds@coco.ocgov.com
                                    KAYLA N. WATSON, DEPUTY (CA SBN 286423)
                                5   kayla.watson@coco.ocgov.com
                                    333 West Santa Ana Boulevard, Suite 407
                                6   Post Office Box 1379
                                    Santa Ana, California 92702-1379
                                7   Telephone: (714) 834-3300
                                    Facsimile: (714) 834-2359
                                8
                                    Attorneys for Defendants DON BARNES
                                9   and ORANGE COUNTY, CALIFORNIA
                               10

                               11                            UNITED STATES DISTRICT COURT
                               12                          CENTRAL DISTRICT OF CALIFORNIA
OFFICE OF THE COUNTY COUNSEL




                               13                                      EASTERN DIVISION
      COUNTY OF ORANGE




                               14   MELISSA AHLMAN, DANIEL KAUWE,                         Case No.   8:20-cv-00835-JGB-SHK
                                    MICHAEL SEIF, JAVIER ESPARZA,
                               15   PEDRO BONILLA, CYNTHIA
                                    CAMPBELL, MONIQUE CASTILLO,                           DEFENDANTS’ MEMORANDUM OF
                               16   MARK TRACE, CECIBEL CARIDAD                           POINTS AND AUTHORITIES IN
                                    ORTIZ, and DON WAGNER, on behalf of                   SUPPORT OF APPLICATION TO
                               17   themselves and all others similarly situated,         IMMEDIATELY DISSOLVE
                                    et al.,                                               PRELIMINARY INJUNCTION OR
                               18                                                         ALTERNATIVELY SET EXPEDITED
                                                       Plaintiffs/Petitioners,            HEARING TO DISSOLVE
                               19                                                         PRELIMINARY INJUNCTION
                                          v.
                               20
                                    DON BARNES, in his official capacity as
                               21   Sheriff of Orange County, California; and
                                    ORANGE COUNTY, CALIFORNIA.
                               22
                                                       Defendants/Respondents.
                               23

                               24

                               25

                               26
                               27

                               28


                                                                                    -1-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 2 of 24 Page ID
                                                                     #:1964


                                1                                                TABLE OF CONTENTS
                                                                                                                                                     Page No.
                                2

                                3   TABLE OF AUTHORITIES ............................................................................................... 3
                                4   I.      INTRODUCTION ..................................................................................................... 4
                                5   II.     FACTUAL AND PROCEDURAL BACKGROUND .............................................. 6
                                6   III.    ARGUMENT ............................................................................................................. 8
                                7           A.       THE PRELIMINARY INJUNCTION IS NO LONGER
                                                     “NECESSARY” TO CORRECT A VIOLATION OF ANY
                                8                    FEDERAL RIGHT .......................................................................................... 8
                                9           B.       NEW FACTS AND SIGNIFICANT CHANGED
                                                     CIRCUMSTANCES WARRANT DISSOLVING THE
                               10                    PRELIMINARY INJUNCTION ................................................................... 10
                               11           C.       NEW EVIDENCE WARRANTS THIS COURT DISSOLVING
                                                     THE INJUNCTION OR SETTING A HEARING TO DO SO .................... 11
                               12
                                                     1.       The Information in Support of the Order is No Longer
OFFICE OF THE COUNTY COUNSEL




                               13                             Reflective of Current Circumstances in a Rapidly
                                                              Improving Environment ...................................................................... 11
      COUNTY OF ORANGE




                               14
                                                     2.       Plaintiffs No Longer Face Any Prospect of
                               15                             Irreparable Harm ................................................................................. 14
                               16                    3.       Comity Counsels Restraint Here and Warrants Presently
                                                              Dissolving the Injunction .................................................................... 15
                               17
                                            D.       DISSOLVING THE INJUNCTION WILL PRESERVE THE
                               18                    STATUS QUO AND NOT HARM PLAINTIFFS ....................................... 16
                               19   IV.     CONCLUSION........................................................................................................ 17
                               20

                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28


                                                                                                   -2-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 3 of 24 Page ID
                                                                     #:1965


                                1
                                                                                TABLE OF AUTHORITIES
                                2                                                                                                                       Page No.
                                    Cases
                                3
                                    A&M Records, Inc. v. Napster, Inc.
                                4       284 F.3d 1091, 1098 (9th Cir. 2002) ....................................................................... 10
                                5   Farmer v. Brennan
                                         511 U.S. 825, 834 (1994) ........................................................................................ 15
                                6
                                    Flores v. Huppenthal
                                7         789 F.3d 994, 1001 (9th Cir. 2015) .......................................................................... 10
                                8   Gon v. First State Ins. Co.
                                          871 F.2d 863, 866-67 (9th Cir. 1989) ...................................................................... 10
                                9
                                    Gordon v. County of Orange th
                               10        888 F.3d 1118, 1124 (9 Cir. 2018) ........................................................................ 14
                               11   Levin v. Commerce Energy, Inc.
                                          560 U.S. 413, 421 (2010) ........................................................................................ 15
                               12
                                    South Bay Pentecostal Church v. Newsom
OFFICE OF THE COUNTY COUNSEL




                               13         No. 19A1044, 2020 WL 2813056 (U.S. May 29, 2020) ......................................... 15
      COUNTY OF ORANGE




                               14   State v. Trump
                                           871 F.3d 646, 654 (9th Cir. 2017) ........................................................................... 10
                               15
                                    Swain
                               16            2020 WL 3167628, at *5 ......................................................................................... 15
                               17   U.S. ex rel. F.T.C. v. Bus. Recovery Servs. LLC
                                          488 F. App’x 188, 189-90 (9th Cir. 2012) .............................................................. 10
                               18
                                    Statutes
                               19
                                    18 U.S.C. § 3626(a)(1) ......................................................................................................... 9
                               20
                                    18 U.S.C. § 3626(a)(1)(B) ................................................................................................... 9
                               21
                                    18 U.S.C. § 3626(d)(4).................................................................................................... 9-10
                               22
                                    18 U.S.C. § 3626(g)(7)......................................................................................................... 8
                               23

                               24

                               25

                               26
                               27

                               28


                                                                                                    -3-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 4 of 24 Page ID
                                                                     #:1966


                                1   I.    INTRODUCTION
                                2         Defendants earnestly and respectfully implore this Court to lift its May 26, 2020
                                3   Preliminary Injunction Order due to significant changed circumstances and new facts.
                                4   There are presently only 6 COVID cases in the entire Orange County Jail (the “Jail”) (all
                                5   institutions) and all those cases are from new arrestees, (who have immediately been placed
                                6   into quarantine) not from becoming infected in the Jail. See Declaration of Dr. Chiang ¶ 5-
                                7   6. New arrestees who test positive at booking are quarantined for a minimum of 14 days
                                8   pursuant to CDC recommendations and are tested prior to joining the general population.
                                9   As a result of these prompt and critical protocols implemented well before the Court’s May
                               10   26th Order, the existing inmate population is at very low risk of contracting COVID.
                               11   Because of this minimal risk, six feet social distancing at all times among inmates is not
                               12   necessary, especially, for example, between cellmates, both of whom are COVID-free and
OFFICE OF THE COUNTY COUNSEL




                               13   interact only with each other—akin to a family unit or roommate—and especially when all
      COUNTY OF ORANGE




                               14   inmates have been provided facial coverings/masks and can exchange the face mask on a
                               15   daily basis. Further, inmates have ample toilet paper, cleaning supplies, and hand sanitizer
                               16   at their constant disposal. See photographs attached to Declarations of Captain Rich,
                               17   Captain Von Nordheim, and Captain Ramirez filed concurrently herewith. In addition, Jail
                               18   staff deputies use electromagnetic spray sanitizer to disinfect high touch surfaces twice
                               19   daily. See Rich Decl., Exh. F. The Orange County Sheriff’s Department’s (the “Sheriff”)
                               20   efforts in combatting COVID in the Jail is nothing short of astounding. There may be
                               21   institutions under this Court’s jurisdiction that have been lax in responding to this
                               22   pandemic. The Orange County Sheriff’s Department is not one of them. It is a model in
                               23   successful management and mitigation of a deadly contagion in difficult circumstances for
                               24   the benefit of all inmates, staff and the public. The Sheriff’s efforts should be commended.
                               25   Were the facts regarding hygiene, distancing, personal protective equipment and cleaning
                               26   anything other than those presented by Defendants to this Court, the results here would not
                               27   //
                               28   //


                                                                                  -4-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 5 of 24 Page ID
                                                                     #:1967


                                1   be as dramatically positive for the inmates.1 Plaintiffs have no competing evidence that
                                2   COVID continues in the jails (other than as described regarding new arrestees).
                                3         We are respectfully and earnestly pleading to this Court to examine the stark
                                4   evidence of: (1) a dramatic decline in COVID at the Jail (before, during, and after this
                                5   Court’s May 26 Order); ( 2) the fact that there are only 6 remaining cases in the entire Jail;
                                6   (3) that those remaining cases are from new arrestees from the community and not from
                                7   transmission in the Jail; and finally, (4) that the Sheriff’s robust mitigation measures and
                                8   verifiable outcomes no longer require this Court’s Preliminary Injunction (“Order”).
                                9         We are respectfully requesting that this Court either: (a) dissolve the Preliminary
                               10   Injunction upon the showing of changed circumstances by Defendants in these papers, or
                               11   alternatively, (b) grant Defendants an evidentiary hearing on an expedited basis to further
                               12   establish the facts supporting dissolving the Preliminary Injunction.
OFFICE OF THE COUNTY COUNSEL




                               13         This matter requires examination of current, diminishing numbers for an accurate
      COUNTY OF ORANGE




                               14   legal determination. While COVID cases were already in sharp decline at the Jail on May
                               15   26, 2020, the current numbers showing complete eradication of COVID transmission
                               16   among the inmates at the Jail—a fact that did not exist at the time of this Court’s Order, and
                               17   consequently, could not have been considered by the District Court. Given this new
                               18   evidence of current COVID cases in the Jail, the Order is not factually or legally supported
                               19   for it to remain. Moreover, many of Plaintiffs factual assertions in the Declarations that
                               20   supported the Order are no longer relevant or were never accurate. See Declaration of
                               21

                               22
                                          1
                               23           Plaintiffs appear to refuse to believe the COVID numbers provided, as if the Sheriff
                                    were somewhere hiding additional COVID positive inmates. Plaintiffs seek unreasonable,
                               24   unnecessary and promiscuous jail inspections, depositions, and vast and overly burdensome
                                    discovery in order (already served) for Defendants to extricate themselves here. It is
                               25   unclear what else the Sheriff could do beyond reduce jail transmission to ZERO and
                                    properly quarantine, test and protect new arrestees who are positive or symptomatic.
                               26   Tellingly, Plaintiffs have not proposed anything other than sweeping discovery and
                                    invasive inspections and examinations that Defendants could do to satisfy them. The
                               27   injunction has been weaponized by Plaintiffs here, and it is solely punitive to Defendants at
                                    this point. It is dubious that even complete inmate population inoculation with a 100%
                               28   effective vaccine (if one existed) would result in any movement of Plaintiffs’ position in
                                    this matter. We respectfully seek the Court’s assistance.

                                                                                  -5-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 6 of 24 Page ID
                                                                     #:1968


                                1   Sergeant Hennessey and Declaration of Erin Winger filed concurrently herewith. As such,
                                2   taking all of this current information into consideration, the Order should be dissolved as
                                3   there are no current facts to support it. Defendants’ new evidence is directly relevant to the
                                4   balancing of the harms and thoroughly demonstrates why dissolving the Order, or in the
                                5   alternative, why shortening time to hear the Defendants’ Motion to Dissolve the Order, is
                                6   necessary.
                                7   II.   FACTUAL AND PROCEDURAL BACKGROUND
                                8         On April 30, 2020, ten inmates at the Orange County Jails (“OCJ”) filed a class
                                9   action habeas corpus case seeking emergency injunctive relief against Defendants. ECF 12.
                               10   Plaintiffs claim that the Sheriff has failed to implement the Center for Disease Control
                               11   Guidelines (“CDC Guidelines”) for custodial facilities and, as a result, Plaintiffs’ conditions
                               12   of incarceration have put them all at imminent risk of serious illness or death from COVID-
OFFICE OF THE COUNTY COUNSEL




                               13   19. Id.
      COUNTY OF ORANGE




                               14         On May 11, 2020, Plaintiffs filed an ex parte application and motion for temporary
                               15   restraining order and preliminary injunction seeking (1) mandated compliance with CDC
                               16   Guidelines for COVID-19 in the OCJ, and (2) the immediate release of all “medically
                               17   vulnerable” jail inmates. ECF 41-1. This Court set the matter for telephonic hearing on
                               18   May 19, 2020. ECF 51, 55. On May 26, 2020, the Court issued its 21-page ruling, granting
                               19   the Plaintiffs class-wide injunctive relief and making findings. ECF 65. Because
                               20   circumstances have dramatically changed since the Court issued its Order, these are the
                               21   subject of this Motion to Dissolve.
                               22         On May 27, 2020, Defendants filed an ex parte application to stay all proceedings
                               23   pending appeal. ECF 66. The Court denied Defendants’ Stay Application on June 2, 2020.
                               24   ECF 72. Defendants then filed an Appeal in the United States Court of Appeals for the
                               25   Ninth Circuit (“COA”) and moved for both an Emergency Stay and Stay Pending Appeal.
                               26
                               27

                               28
                                          2
                                             All references to ECF are to filings in the District Court case, while references to
                                    Dkt. are to filings in the Court of Appeals case.

                                                                                  -6-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 7 of 24 Page ID
                                                                     #:1969


                                1   ECF 68; Dkt. 1, 8. On June 4, 2020, the COA declined an Emergency Stay. Dkt. 10. On
                                2   June 8, 2020, Plaintiffs filed a response opposing Defendants’ request for stay. Dkt. 13.
                                3   On June 10, Defendants filed a Reply in support of Stay Pending Appeal (Dkt. 14) and an
                                4   Emergency Motion to Supplement the Record on Appeal. Dkt. 15. On June 12, the COA
                                5   denied Defendants stay application, however sua sponte remanded the case to this Court for
                                6   the “limited purpose of allowing the parties to present any evidence of changed
                                7   circumstances that might merit modification or dissolution of the preliminary injunction.”
                                8   Dkt. 16, Dkt. 19-1.
                                9         Meanwhile, in this Court, on June 4th Defendants filed a motion to dismiss Plaintiffs’
                               10   Complaint under FRCP Rule 12(b)(6). ECF 73. On June 12, Plaintiffs filed a First
                               11   Amended Complaint. ECF 79. On June 15, Plaintiffs oddly filed an opposition to
                               12   Defendants’ motion to dismiss, even though their First Amended Complaint mooted the
OFFICE OF THE COUNTY COUNSEL




                               13   motion to dismiss. On June 16, prior to meeting and conferring with Defendants, Plaintiffs
      COUNTY OF ORANGE




                               14   served Defendants with Plaintiffs' First Set of Interrogatories, Requests for Production of
                               15   Documents, Notice of Inspection, and Deposition Notices for Commander Balicki, Dr.
                               16   Chiang, and Ms. Winger. Thereafter, on June 18, Plaintiffs filed a Motion for Expedited
                               17   Discovery alleging it is “limited in scope” when in fact the requests are premature, invasive,
                               18   harassing and contrary to the spirit and letter of FRCP Rule 26. Nevertheless, this Court
                               19   should give priority to this Motion to dissolve the preliminary injunction as suggested by
                               20   the Court of Appeals. Dkt. 19.
                               21         Also, during this time, on June 4th, almost identical Plaintiffs filed a Petition for Writ
                               22   of Mandate in Orange County Superior Court, Case No. 30-2020-01141117-CU-WM-CXC,
                               23   seeking class-wide release of all medically vulnerable and disabled inmates in the Jail. See
                               24   Register of Actions attached as Exhibit A. On June 5th, Plaintiffs moved ex parte in the
                               25   Superior Court for a temporary restraining order and preliminary injunction for class-wide
                               26   release. Defendants opposed Plaintiffs’ ex parte application and to date, the ex parte
                               27   hearing has not been scheduled by the Superior Court. Id.
                               28   //


                                                                                  -7-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 8 of 24 Page ID
                                                                     #:1970


                                1          As of the filing of this Motion, there are only 6 COVID positive inmates and for the
                                2   last two weeks, all new COVID cases have come from new arrestees being booked into the
                                3   Jail. See Declaration of Dr. Chiang at ¶¶ 5-6. This is a significant decrease in COVID
                                4   positive cases. On May 19th, the date of the hearing there were 161 COVID positives (ECF
                                5   65, p. 16). On May 26th, the date the Order was issued there were 67 COVID positive
                                6   inmates. Id. Today, there are 6 COVID positive inmates and all are new arrestees. See
                                7   Chaing Decl. ¶¶5-7. This further demonstrates that Defendants did not fall “significantly
                                8   short of complying with the CDC Guidelines” (Dkt. 19-1, fn 8) prior to May 26, as it would
                                9   be impossible for a correctional facility the size of the Orange County Jail, with multiple
                               10   congregate living quarters, to make this type of significant progress as Defendants have
                               11   done here.
                               12   III.   ARGUMENT
OFFICE OF THE COUNTY COUNSEL




                               13          A.    THE PRELIMINARY INJUNCTION IS NO LONGER “NECESSARY”
      COUNTY OF ORANGE




                               14                TO CORRECT A VIOLATION OF ANY FEDERAL RIGHT
                               15          The Prison Litigation Reform Act (“PLRA”) specifically limits prospective relief to
                               16   that which is “necessary.” It also provides that such relief must be “narrowly drawn” and
                               17   be “the least intrusive means necessary” to correct a violation of a federal right. The PLRA
                               18   defines prospective relief to mean “all relief other than compensatory monetary damages.”
                               19   18 U.S.C. sec. 3626(g)(7). Specifically, the PLRA provides:
                               20                Prospective relief in any civil action with respect to prison
                               21                conditions shall extend no further than necessary to correct the
                               22                violation of the Federal right of a particular plaintiff or plaintiffs.
                               23                The court shall not grant or approve any prospective relief unless
                               24                the court finds that such relief is narrowly drawn, extends no
                               25                further than necessary to correct the violation of the Federal
                               26                right, and is the least intrusive means necessary to correct the
                               27                violation of the Federal right. The court shall give substantial
                               28


                                                                                    -8-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 9 of 24 Page ID
                                                                     #:1971


                                1                weight to any adverse impact on public safety or the operation of
                                2                a criminal justice system caused by the relief.
                                3   18 U.S.C. sec. 3626(a)(1).
                                4         In undertaking this analysis, a federal court must not only consider the “adverse
                                5   impact on public safety or the operation of a criminal justice system caused by the relief,” it
                                6   must give it “substantial weight” in the analysis.
                                7                (B) . . . The court shall give substantial weight to any adverse
                                8                impact on public safety or the operation of a criminal justice
                                9                system caused by the preliminary relief and shall respect the
                               10                principles of comity set out in paragraph (1)(B) in tailoring any
                               11                preliminary     relief.   Preliminary    injunctive    relief   shall
                               12                automatically expire on the date that is 90 days after its entry,
OFFICE OF THE COUNTY COUNSEL




                               13                unless the court makes the findings required under subsection
      COUNTY OF ORANGE




                               14                (a)(1) for the entry of prospective relief and makes the order final
                               15                before the expiration of the 90-day period.
                               16   18 U.S.C. sec. 3626(a)(1)(B).
                               17         With respect to termination of prospective relief, the PLRA provides:
                               18                (4) Termination or modification of relief.—
                               19                Nothing in this section shall prevent any party or intervener from
                               20                seeking modification or termination before the relief is
                               21                terminable under paragraph (1) or (2), to the extent that
                               22                modification or termination would otherwise be legally
                               23                permissible.
                               24                (e) Procedure for Motions Affecting Prospective Relief.—
                               25                (1) Generally.—
                               26                The court shall promptly rule on any motion to modify or
                               27                terminate prospective relief in a civil action with respect to prison
                               28


                                                                                   -9-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 10 of 24 Page ID
                                                                      #:1972


                                1                conditions. Mandamus shall lie to remedy any failure to issue a
                                2                prompt ruling on such a motion.
                                3   18 U.S.C. sec 3626(d)(4). Defendants move pursuant to 18 U.S.C. section 3626(d)(4) to
                                4   terminate the prospective relief issued in this case on May 26, 2020.
                                5         B.     NEW FACTS AND SIGNIFICANT CHANGED CIRCUMSTANCES
                                6                WARRANT DISSOLVING THE PRELIMINARY INJUNCTION
                                7         In addition to the PLRA provisions cited above, the Court has inherent authority to
                                8   dissolve or modify the injunction here. “A district court has inherent authority to modify a
                                9   preliminary injunction in consideration of new facts.” A&M Records, Inc. v. Napster, Inc.,
                               10   284 F.3d 1091, 1098 (9th Cir. 2002). “A party seeking modification of an injunction bears
                               11   the burden of establishing that a significant change in facts or law warrants revision of the
                               12   injunction.” State v. Trump, 871 F.3d 646, 654 (9th Cir. 2017) (quotation marks and ellipses
OFFICE OF THE COUNTY COUNSEL




                               13   omitted). Typically, a motion to modify or dissolve a preliminary injunction is limited to
      COUNTY OF ORANGE




                               14   new facts or law, and consequently, “[a] motion to modify or dissolve an injunction cannot
                               15   be used to challenge the imposition of the original injunction.” U.S. ex rel. F.T.C. v. Bus.
                               16   Recovery Servs. LLC, 488 F. App’x 188, 189-90 (9th Cir. 2012). “On the other hand, a
                               17   modification may be so fundamental to the original injunction, or may otherwise present
                               18   issues so inextricable from the validity of the original injunction, that review must include
                               19   the whole package.” Gon v. First State Ins. Co., 871 F.2d 863, 866-67 (9th Cir. 1989). “A
                               20   court abuses its discretion when it refuses to modify an injunction or consent decree in light
                               21   of a significant change either in factual conditions or in law that renders continued
                               22   enforcement detrimental to the public interest.” Flores v. Huppenthal, 789 F.3d 994, 1001
                               23   (9th Cir. 2015) (quotation marks omitted).
                               24         When the preliminary injunction is with respect to jail conditions, the Prison
                               25   Litigation Reform Act (“PLRA”) specifically limits prospective relief to that which is
                               26   “necessary.” It provides:
                               27                Prospective relief in any civil action with respect to prison
                               28                conditions shall extend no further than necessary to correct the


                                                                                 -10-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 11 of 24 Page ID
                                                                      #:1973


                                1                violation of the Federal right of a particular plaintiff or plaintiffs.
                                2                The court shall not grant or approve any prospective relief unless
                                3                the court finds that such relief is narrowly drawn, extends no
                                4                further than necessary to correct the violation of the Federal
                                5                right, and is the least intrusive means necessary to correct the
                                6                violation of the Federal right. The court shall give substantial
                                7                weight to any adverse impact on public safety or the operation of
                                8                a criminal justice system caused by the relief.
                                9         Moreover, the PLRA provides that the court shall promptly rule on any motion to
                               10   modify or terminate prospective relief in a civil action with respect to prison conditions.
                               11   Mandamus shall lie to remedy any failure to issue a prompt ruling on such a motion.
                               12   Pursuant to these provisions, Defendants here are moving to dissolve the preliminary
OFFICE OF THE COUNTY COUNSEL




                               13   injunction immediately on the facts shown in this application, or alternatively, to facilitate a
      COUNTY OF ORANGE




                               14   prompt ruling on the matter, Defendants alternatively request an expedited evidentiary
                               15   hearing to further establish the facts supporting dissolving the Preliminary Injunction.
                               16         C.     NEW EVIDENCE WARRANTS THIS COURT DISSOLVING THE
                               17                INJUNCTION OR SETTING A HEARING TO DO SO
                               18                1.     The Information in Support of the Order is No Longer Reflective of
                               19                       Current Circumstances in a Rapidly Improving Environment
                               20         “Lies, damned lies, and statistics” is a quote often attributed to Mark Twain. It stands
                               21   for the foibles sometimes at play in statistical analysis. In this case, it appears there may
                               22   have been some misunderstanding underlying the Sheriff’s COVID numbers. Defendants
                               23   seek to rectify this discrepancy in order to shed light on the current evidence.
                               24         At the time of this Court’s May 26, Order, the following was asserted and found true
                               25   by the Court: “soaring number of confirmed cases”(ECF 65 at 15); “hundreds of infected
                               26   individuals” (Id. at 17); “rates of COVID-19 infections at the Jail are skyrocketing” (Id.);
                               27   “more must be done when there are nearly four hundred confirmed cases in a facility.”
                               28   (ECF 72, p.2.) These findings are accurate in one regard and Defendants are not seeking to


                                                                                   -11-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 12 of 24 Page ID
                                                                      #:1974


                                1   re-litigate that issue presently. However, it is crucial to point out a statistical anomaly so
                                2   that the Court may have a sound grasp of the current situation at the jails. The number
                                3   regarding “hundreds,” was at all times a cumulative number, meaning the number of all
                                4   known cases that had passed through the jails—at any time—during the pandemic. That
                                5   number will always go up; it can never go down. New arrestees—who are the source of all
                                6   current COVID cases at the Jails—are increasing the Sheriff’s cumulative COVID
                                7   numbers. However, when viewed only in this context, it leads to confusion.3
                                8         At no point were there ever more that 219 COVID cases in the Jail (on any one day)
                                9   (the “daily rate”). That date was May 5, 2020. Now, with a clear view of the number as the
                               10   daily rate existing at the Jail, we can get a better understanding of what is going on, and
                               11   why the Sheriff’s response to COVID has been so remarkable. By May 26, 2020, that
                               12   relevant number—the daily rate, had already dove to 67. Today that number is only 6. The
OFFICE OF THE COUNTY COUNSEL




                               13   chart attached to the Declaration of Dr. Chiang at Exhibit A, shows the dramatic decreases
      COUNTY OF ORANGE




                               14   in daily COVID cases at the Orange County Jails and the shift from intra-facility spread to
                               15   new arrestees being the cause of the positive causes via community spread.
                               16         Because confusion can ensue by mingling the cumulative number and the daily rate,
                               17   it bears repeating that even while the Sheriff eradicates COVID transmission from the Jails,
                               18   the new arrestees that are positive or symptomatic are still increasing the cumulative
                               19   numbers at the Jails. No matter what happens, Plaintiffs can always allege that there are
                               20   “hundreds” of COVID cases at the jails, that the number is “soaring,” when looked at in one
                               21   specific manner—cumulatively.
                               22         Defendants submit that the dramatic decrease in the daily rate at the jails—
                               23   continuing from the onset of COVID, through this Court’s Order and continuing to
                               24   present—is a significant change in circumstances and new evidence supporting dissolving
                               25   the injunction. Continuation of the injunction now is against the public interest because
                               26
                               27         3
                                           In retrospect, Defendants, and this Court, would have been well-served by
                               28   Defendants having provided additional statistical information at the front end of this matter,
                                    and seek to rectify that now.

                                                                                  -12-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 13 of 24 Page ID
                                                                      #:1975


                                1   local officials, like the Sheriff, need the flexibility on the ground to adapt to the rapidly
                                2   changing public health emergency without the external limitations of a federal court
                                3   injunction. And the Sheriff has demonstrated here the success that can have.
                                4         In addition to COVID almost being eliminated from the current Jail population,
                                5   additional facts have arisen - new positive cases are coming only from new bookings. Any
                                6   remaining COVID cases at the jails are due to community spread before arriving at the jail,
                                7   and not from being infected in the Jail. See Chiang Decl. ¶¶ 5-7. The Sheriff, of course,
                                8   has no control over the health status of anyone arrested by the Sheriff’s department or the
                                9   numerous other arresting agencies that utilize the Jail. This significant change of
                               10   circumstances can, we hope, show this Court that the Sheriff is not deliberately indifferent
                               11   to the inmates in his charge, but rather, has provided extraordinary care, management and
                               12   mitigation of this pandemic.
OFFICE OF THE COUNTY COUNSEL




                               13         In addition, the Sheriff has submitted numerous photographs and declarations
      COUNTY OF ORANGE




                               14   demonstrating, inter alia:
                               15         (1)    The free commissary packages provided to all inmates beginning April 9 due
                               16                to the COVID pandemic (See Cpt. Von Nordheim Decl. ¶ 4(i), Exh. I);
                               17         (2)    The amount of toilet paper, soap, and disinfectant available to inmates (See
                               18                Cpt. Rich Decl. ¶ 4(c)-(g), Exh. C – G; See Cpt. Ramirez Decl. ¶ 4(c)-(g), Exh.
                               19                C – G;);
                               20         (3)    The social distancing measures put in place to implement as much social
                               21                distancing as practicable (See Cpt. Rich Decl. ¶ 4 (a)-(b), Exh. A-B);
                               22         (4)    The limited number of people in dayrooms and facial coverings provided to
                               23                allow for safe social distancing measures (See Sgt. Hennessey Decl. ¶¶ 4(b)(ii),
                               24                (d)(ii), (g)(iii), (n)(ii), (n)(viii).
                               25         This entire matter turns on current conditions at the Jail to determine if prospective
                               26   relief is “necessary” to remedy the violation of a federal right, and current conditions
                               27   demonstrate that the Sheriff has successfully mitigated COVID under implemented
                               28   protocols, without the need for court intervention. The Sheriff respectfully requests that this


                                                                                          -13-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 14 of 24 Page ID
                                                                      #:1976


                                1   Court consider the exceptional performance his Department has displayed in aggressively
                                2   combatting COVID in the Jails. Accordingly, the Court should immediately dissolve the
                                3   preliminary injunction because current facts and circumstances no longer support the basis
                                4   for the Order, or alternatively, allow Defendants the opportunity to present additional
                                5   evidence in a time-shortened hearing.
                                6                2.     Plaintiffs No Longer Face Any Prospect of Irreparable Harm
                                7         As noted above, the “369 cases of COVID-19 in the Jail,” was a cumulative number
                                8   representing every case ever had at the Jails since COVID emerged. The Court found that
                                9   “without additional measures to abate the spread, more inmates will contract the disease.”
                               10   ECF 65, p. 18. Those findings have been dramatically impacted by the significant change
                               11   in circumstances and facts since the Court issued its Order.
                               12         The daily rate has continued to plunge significantly. Prior to and following this
OFFICE OF THE COUNTY COUNSEL




                               13   Court’s order, the daily rate continued to plummet at the Jails (even while cumulative
      COUNTY OF ORANGE




                               14   numbers would continue to rise) because the Sheriff aggressively and early-on,
                               15   implemented the CDC Interim Guidelines. Because there is ZERO transmission of the
                               16   virus currently spreading in the Jails, Plaintiffs no longer face any prospect of irreparable
                               17   harm because—at least while at the Jail in the Sheriff’s care—they are isolated from
                               18   community transmission of the virus that we all face in the general public. While it is true
                               19   that two named medically vulnerable Plaintiffs contracted the virus (over a month ago),
                               20   they have now successfully recovered without any need for hospitalization. See Decl. of
                               21   Erin Winger ¶¶ 7(e)(iv), (h)(iv). Moreover, Plaintiffs submitted declarations from at least
                               22   30 different inmates in the Jail. Only 5, including the 2 previously mentioned medically
                               23   vulnerable Plaintiffs, (out of the 30) inmates who provided declarations, tested positive for
                               24   COVID. All of those 5 inmates tested positive over a month ago, and all have successfully
                               25   recovered without hospitalization. Id. ¶¶ 7 (k), (l), (q). There is no remaining element of
                               26   irreparable harm as to Plaintiffs, individually or as a class, to support the Order.
                               27         Just by way of one example, whether “objective deliberate indifference” is analyzed
                               28   under the Fourteenth Amendment’s standard outlined in Gordon v. County of Orange, 888


                                                                                  -14-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 15 of 24 Page ID
                                                                      #:1977


                                1   F.3d 1118, 1124 (9th Cir. 2018) (pretrial detainees) or the Eighth Amendment’s “objectively
                                2   sufficiently serious” deprivation prong (sentenced inmates), which requires a Plaintiff to
                                3   demonstrate they are being “incarcerated under conditions posing a substantial risk of
                                4   serious harm,” Farmer v. Brennan, 511 U.S. 825, 834 (1994), where Defendants have
                                5   eliminated the transmission of COVID in the jails, and where COVID cases are represented
                                6   solely by new arrestees, Defendants submit that under the current circumstances, Plaintiffs
                                7   no longer meet either standard with respect to the risk of COVID-19 infection the inmates
                                8   have ceased to face. See Swain, 2020 WL 3167628, at *5.
                                9                3.     Comity Counsels Restraint Here and Warrants Presently Dissolving the
                               10                       Injunction
                               11         The comity doctrine counsels lower federal courts to resist engagement in certain
                               12   cases despite falling within their jurisdiction. The doctrine reflects:
OFFICE OF THE COUNTY COUNSEL




                               13                [A] proper respect for state functions, a recognition of the fact
      COUNTY OF ORANGE




                               14                that the entire country is made up of a Union of separate state
                               15                governments, and a continuance of the belief that the National
                               16                Government will fare best if the States and their institutions are
                               17                left free to perform their separate functions in separate ways. Fair
                               18                Assessment, 454 U.S., at 112, 102 S.Ct. 177 (quoting Younger v.
                               19                Harris, 401 U.S. 37, 44, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971)).
                               20   Levin v. Commerce Energy, Inc., 560 U.S. 413, 421 (2010) [int. quotations omitted].
                               21         Federal courts should resist administration of local jails without significant
                               22   constitutional cause. South Bay Pentecostal Church v. Newsom, No. 19A1044, 2020 WL
                               23   2813056 (U.S. May 29, 2020.) The prospect of contempt presented when a local law
                               24   enforcement agency is unable to take certain actions in the face of a federal injunction,
                               25   dramatically limits the Sheriff’s options for successfully managing the crisis. It puts the
                               26   Sheriff more toward managing legal exposure than maintaining laser focus on safety. For
                               27   instance, a requirement that the Sheriff maintain all inmates 6 feet or more apart, access to
                               28   daily showers and laundry, daily temperature checks and COVID assessments of every


                                                                                  -15-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 16 of 24 Page ID
                                                                      #:1978


                                1   inmate4, daily recreation, phone and video conferencing for quarantined inmates, while
                                2   having to also sanitize between each use and ensure incompatible classifications of inmates
                                3   do not mix, is a near impossible task. See Declaration of Sergeant Hennessey at ¶¶ 5-8,
                                4   Exhibit A. But it is also an unnecessary one. Simply permitting two inmates who are both
                                5   COVID-free to share a cell and recreate/dayroom with that other inmate is not a factor for
                                6   contagion of COVID, and is no different than roommates who do not social distance 6 feet
                                7   from each other at all times in their shared COVID-free living situation. It allows the
                                8   Sheriff to effectively utilize the available physical space and to provide adequate and
                                9   necessary quarantine to the inmates that do need it, such as new arrestees and anyone who
                               10   might subsequently display symptoms or test positive. The Sheriff has demonstrated the
                               11   capacity to effectively mitigate COVID contagion in the jails without the need for federal
                               12   court supervision by injunction.
OFFICE OF THE COUNTY COUNSEL




                               13         D.     DISSOLVING THE INJUNCTION WILL PRESERVE THE STATUS
      COUNTY OF ORANGE




                               14                QUO AND NOT HARM PLAINTIFFS
                               15         An order dissolving the injunction will preserve the status quo. The first known case
                               16   of COVID in the Jail occurred around March 24, 2020. ECF 1-26, p. 2. The CDC
                               17   Guidelines were issued a day prior, March 23, when Sheriff began implementing them. In
                               18   March and April, when COVID first entered the Jail, like the community, the Jail was
                               19   experiencing a lack of available testing. Testing for asymptomatic inmates was not readily
                               20   available until the end of April. On May 5, when testing had significantly increased, there
                               21   were 219 active COVID cases within the Jail5. ECF 65, p. 16. At the time of the Order
                               22

                               23

                               24
                                          4
                                              Not to mention, several medically vulnerable Plaintiffs share in Defendants’
                                    concerns of increased face-to-face contact among inmates and staff. See ECF’s 41-19 ¶ 13,
                               25   41-30 ¶ 10, 41-27, ¶ 8. Defendants have raised these concerns as well as several provisions
                                    of the Court’s Order create more face-to-face interaction thereby increasing the risk of
                               26   COVID transmission from staff (who leave the Jail everyday) to inmates (who are isolated
                                    in the Jail).
                               27         5
                                            Appellants took the district court’s chart, calculated the number of current COVID
                               28   cases for each day by taking the Positive Tests column and subtracting the Recovered
                                    column to get the current number of COVID cases for a given day.

                                                                                 -16-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 17 of 24 Page ID
                                                                      #:1979


                                1   (May 26), there were 67 current cases. Id. As of today’s date, there are 6 active cases and
                                2   all from new arrestees. Chiang Dec. ¶ 5-6. The daily rate has decreased from 219 at peak
                                3   to 6 today (and none due to transmission at the jail). This sharp trending decline in positive
                                4   cases is due to the Sheriff’s early and effective implementation of CDC Guidelines.6
                                5         In considering a balancing of the interests and harms, Plaintiffs will not be harmed in
                                6   the absence of the injunction. In truth, they would be in a less risky, healthier and safer
                                7   environment (and one the inmates prefer, see footnote 4) without the Order, because the
                                8   Order creates more face-to face contact and requires the Sheriff to compromise safety and
                                9   security of inmates and staff in order to comply with the letter of the Order. Any argument
                               10   by Plaintiffs that a dissolution of the injunction will accelerate the COVID contagion is
                               11   contradicted by the current data, the law, and common sense. It is also belied by the
                               12   Sheriff’s demonstrated effective management of this virus for the protection of the inmates
OFFICE OF THE COUNTY COUNSEL




                               13   in his care. The inmates are not currently at any measurable risk of exposure to COVID at
      COUNTY OF ORANGE




                               14   the Jails at present that warrant a mandatory injunction and the Order should be dissolved.7
                               15         Dissolving the injunction will simply revert to the status quo, a status quo where
                               16   inmates are cared for, appropriately distanced, tested, and protected, in a clean and hygienic
                               17   environment.
                               18   IV.   CONCLUSION
                               19         Defendants, Plaintiffs and this Court all want what is best for the inmates at the
                               20   Orange County Jails—to be free of unnecessary risk of exposure to COVID. The Sheriff
                               21   has met his obligation to provide a safe environment for the inmates in his care. The May
                               22   26, 2020 injunction was issued at a time of rapidly declining COVID numbers. The Court
                               23

                               24         6
                                           On the date of the hearing (May 19) there were 161 current cases, versus the date of
                               25   the Order (May 26) there were 67 current cases.
                                          7
                               26            Plaintiffs will predictably again assert in response to this motion that two of their
                                    Plaintiffs contracted COVID. Yet, relying on that fact alone, when both individuals have
                               27   fully recovered without the need for hospitalization creates a no-win situation for the Sheriff
                                    here. Even if there is currently no exposure risk to inmates in the jail, Plaintiffs reliance on
                               28   the fact that there was at one time is not something the Sheriff can undo, but it is also not
                                    the current state of the facts.

                                                                                 -17-
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 18 of 24 Page ID
                                                                      #:1980


                                1   understandably, when presented with cumulative numbers that continued to rise without the
                                2   necessary context, was concerned. The Court could not foresee in May that the Sheriff
                                3   would completely eliminate COVID transmission at the Jail by the end of June.
                                4         Defendants here respectfully and earnestly ask this Court to dissolve the May 26,
                                5   2020 injunction to allow the Sheriff to continue to nimbly respond to this virus or, in the
                                6   alternative, that Defendants be granted a hearing on a time-shortened basis to provide the
                                7   Court further evidence of the same.
                                8    DATED: June 19, 2020                      Respectfully submitted,
                                9                                              LEON J. PAGE, COUNTY COUNSEL
                                                                               KAYLA N. WATSON, DEPUTY
                               10

                               11
                                                                               By:              /s/
                               12                                                       Kayla N. Watson, Deputy
OFFICE OF THE COUNTY COUNSEL




                               13                                                       Attorneys for Defendants,
                                                                                        Don Barnes and County of Orange
      COUNTY OF ORANGE




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28


                                                                                 -18-
        Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 19 of 24 Page ID
Case Summary:
                                            #:1981
Case Id:    30-2020-01141117-CU-WM-CXC
Case       CYNTHIA CAMPBELL VS. DON BARNES,IN HIS OFFICIAL CAPACITY AS
Title:     SHERIFF OF ORANGE COUNTY,CALIFORNIA
Case
            WRIT OF MANDATE
Type:
Filing
            06/02/2020
Date:
Category: CIVIL - UNLIMITED
Register Of Actions
                                                            Filing    Filing
RCA                         Docket                                           Document Select
                                                             Date     Party
         E-FILING TRANSACTION 2914554 RECEIVED
  1                                            06/04/2020                      NV
                 ON 06/02/2020 02:16:02 PM.
         PETITION FOR WRIT OF MANDATE FILED BY
         CAMPBELL,CYNTHIA; CASTILLO,MONIQUE;
  2         GONZALEZ,SANDY; ORTIZ,CECIBEL   06/02/2020                       52 pages   i




         CARIDAD;TRACE,MARK; WAGNER,DON ON
                          06/02/2020
            CIVIL CASE COVER SHEET FILED BY
         CAMPBELL,CYNTHIA; CASTILLO,MONIQUE;
  3         GONZALEZ,SANDY; ORTIZ,CECIBEL   06/02/2020                       3 pages    --




         CARIDAD;TRACE,MARK; WAGNER,DON ON
                          06/02/2020
           SUMMONS ISSUED AND FILED FILED BY
         CAMPBELL,CYNTHIA; CASTILLO,MONIQUE;
  4         GONZALEZ,SANDY; ORTIZ, CECIBEL  06/02/2020                       1 pages
         CARIDAD; TRACE,MARK; WAGNER,DON ON
                          06/02/2020
          PAYMENT RECEIVED BY LEGALCONNECT
         FOR 194 - COMPLAINT OR OTHER 1ST PAPER,
         34 - COMPLEX CASE FEE - PLAINTIFF IN THE
  5                                                      06/04/2020          1 pages
            AMOUNT OF 1,435.00, TRANSACTION
          NUMBER 12735322 AND RECEIPT NUMBER
                          12561601.
           CASE ASSIGNED TO JUDICIAL OFFICER
  6                                                      06/02/2020          1 pages    L    i
               WILSON,PETER ON 06/02/2020.
  7      PROPOSED ORDER RECEIVED ON 06/05/2020 06/05/2020                    3 pages    ^    '


         E-FILING TRANSACTION 41089974 RECEIVED
  8                                             06/05/2020                     NV
                  ON 06/05/2020 01:32:38 PM.


                                        EXHIBIT A
                                         Page 19
       Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 20 of 24 Page ID
                                         #:1982            Filing Filing
ROA                         Docket                                         Document Select
                                                          Date      Party
           EX PARTE APPLICATION - OTHER
 9     (RESTRAINING ORDER)FILED BY ORTIZ,              06/05/2020            5 pages    1   !



           CECIBEL CARIDAD ON 06/05/2020
       DECLARATION - OTHER(OF CASSANDRA
10       STUBBS)FILED BY ORTIZ,CECIBEL                 06/05/2020            5 pages
                CARIDAD ON 06/05/2020
           MEMORANDUM OF POINTS AND
11     AUTHORITIES FILED BY ORTIZ,CECIBEL              06/05/2020           39 pages
                                                                                        '
                CARIDAD ON 06/05/2020
      REQUEST FOR JUDICIAL NOTICE FILED BY
12                                         06/05/2020                        8 pages    1   1
       ORTIZ,CECIBEL CARIDAD ON 06/05/2020
           DECLARATION FOR TEMPORARY
13      RESTRAINING ORDER FILED BY ORTIZ,              06/05/2020              NV
           CECIBEL CARIDAD ON 06/05/2020
        APPENDIX OF AUTHORITIES FILED BY
14                                                     06/05/2020           224 pages
        ORTIZ,CECIBEL CARIDAD ON 06/05/2020
       PAYMENT RECEIVED BY LEGALCONNECT
        FOR 36 - MOTION OR OTHER(NOT 1ST)
15      PAPER REQUIRING A HEARING IN THE               06/05/2020            1 pages
      AMOUNT OF 60.00, TRANSACTION NUMBER
       12736022 AND RECEIPT NUMBER 12562301.
       MOTION FOR TEMPORARY RESTRAINING
        ORDER SCHEDULED FOR 06/08/2020 AT
16                                                     06/05/2020             NV
       01:30:00 PM IN CX102 AT CIVIL COMPLEX
                        CENTER.
      CASE REASSIGNED TO WALTER SCHWARM
17                                      06/05/2020                            NV
              EFFECTIVE 06/05/2020.
         THIS CASE IS REASSIGNED TO THE
18    HONORABLE WALTER SCHWARM FOR ALL 06/05/2020                             NV
                    PURPOSES.
      MINUTES FINALIZED FOR CHAMBERS WORK
19                                        06/05/2020                         1 pages
               06/05/2020 01:55:00 PM.
              CLERK'S CERTIFICATE OF
20                                                     06/05/2020           2 pages
           MAILING/ELECTRONIC SERVICE
       MOTION FOR TEMPORARY RESTRAINING
       ORDER REASSIGNED TO C19 AT CENTRAL
21                                                     06/05/2020             NV
       JUSTICE CENTER ON 06/08/2020 AT 01:30:00
                           PM.


                                      EXHIBIT A
                                       Page 20
       Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page Filing
                                                           Filing   21 of 24 Page ID
ROA                         Docket       #:1983                             Document Select
                                                          Date       Party
       MOTION FOR TEMPORARY RESTRAINING
        ORDER SCHEDULED FOR 06/08/2020 AT
22                                                     06/05/2020              NV
       01:30:00 PM IN C19 AT CENTRAL JUSTICE
                         CENTER.
      E-FILING TRANSACTION 3912153 RECEIVED
23                                                     06/08/2020              NV
               ON 06/08/2020 09:06:37 AM.
      DECLARATION IN SUPPORT FILED BY ORTIZ,
24                                                     06/08/2020            1 pages    -   -


           CECIBEL CARIDAD ON 06/08/2020
        PROOF OF SERVICE BY MAIL FILED BY
25                                                     06/08/2020            2 pages
        ORTIZ,CECIBEL CAJUDAD ON 06/08/2020
      CASE REASSIGNED TO THOMAS DELANEY
26                                      06/08/2020                             NV
              EFFECTIVE 06/08/2020.
       PEREMPTORY CHALLENGE UNDER C.C.P.
27     170.6 AS TO THE HONORABLE WALTER P.             06/08/2020              NV
                    SCHWARM FILED.
         THIS CASE IS REASSIGNED TO THE
28    HONORABLE THOMAS A. DELANEY FOR ALL 06/08/2020                           NV
                    PURPOSES.
      MINUTES FINALIZED FOR CHAMBERS WORK
29                                        06/08/2020                         1 pages
               06/08/2020 11:25:00 AM.
               CLERK'S CERTIFICATE OF
30                                                     06/08/2020            2 pages    ■




            MAILING/ELECTRONIC SERVICE
      E-FILING TRANSACTION 41090213 RECEIVED
31                                           06/08/2020                        NV
               ON 06/08/2020 12:47:05 PM.
      OPPOSITION FILED BY DON BARNES,IN HIS
         OFFICIAL CAPACITY AS SHERIFF OF
32                                                      06/08/2020           17 pages
          ORANGE COUNTY,CALIFORNIA ON
                        06/08/2020
      DECLARATION IN SUPPORT FILED BY DON
        BARNES,IN HIS OFFICIAL CAPACITY AS
33                                         06/08/2020                        19 pages
      SHERIFF OF ORANGE COUNTY,CALIFORNIA
                      ON 06/08/2020
       DECLARATION IN SUPPORT FILED BY DON
        BARNES,IN HIS OFFICIAL CAPACITY AS
34                                         06/08/2020                        5 pages
      SHERIFF OF ORANGE COUNTY,CALIFORNIA
                      ON 06/08/2020
       DECLARATION IN SUPPORT FILED BY DON
        BARNES,IN HIS OFFICIAL CAPACITY AS
35                                         06/08/2020                        17 pages
      SHERIFF OF ORANGE COUNTY,CALIFORNIA
                   ON 06/08/2020 EXHIBIT A
                                  Page 21
       Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page FiUng
                                                           Filing   22 of 24 Page ID
ROA                         Docket       #:1984                            Document Select
                                                          Date      Party
       DECLARATION IN SUPPORT FILED BY DON
        BARNES,IN HIS OFFICIAL CAPACITY AS
36                                         06/08/2020                       23 pages    i _j
      SHERIFF OF ORANGE COUNTY,CALIFORNIA
                      ON 06/08/2020
       EX PARTE SCHEDULED FOR 06/10/2020 AT
38      01:30:00 PM IN C24 AT CENTRAL JUSTICE          06/08/2020              NV
                        CENTER.
      THE EX PARTE IS SCHEDULED FOR 06/10/2020
39                                             06/08/2020                      NV
           AT 01:30 PM IN DEPARTMENT C24.
      MINUTES FINALIZED FOR CHAMBERS WORK                                               r';
40                                        06/08/2020                         1 pages
               06/08/2020 01:36:00 PM.
               CLERK'S CERTIFICATE OF
41                                                     06/08/2020           2 pages
           MAILING/ELECTRONIC SERVICE
      E-FILING TRANSACTION 3912254 RECEIVED
42                                                     06/08/2020              NV
               ON 06/08/2020 12:56:53 PM.
       REQUEST FOR JUDICIAL NOTICE FILED BY
      DON BARNES,IN HIS OFFICIAL CAPACITY AS
43                                           06/08/2020                     147 pages
      SHERIFF OF ORANGE COUNTY,CALIFORNIA
                      ON 06/08/2020
       OBJECTION FILED BY DON BARNES,IN HIS
          OFFICIAL CAPACITY AS SHERIFF OF
44                                                     06/08/2020           35 pages    i j
          ORANGE COUNTY,CALIFORNIA ON
                        06/08/2020
           CASE REASSIGNED TO MELISSA
45                                                     06/08/2020             NV
          MCCORMICK EFFECTIVE 06/08/2020.
      EX PARTE REASSIGNED TO C13 AT CENTRAL
46     JUSTICE CENTER ON 06/10/2020 AT 01:30:00 06/08/2020                    NV
                           PM.
       EX PARTE SCHEDULED FOR 06/10/2020 AT
47      01:30:00 PM IN C13 AT CENTRAL JUSTICE          06/08/2020             NV
                        CENTER.
         THIS CASE IS REASSIGNED TO THE
48    HONORABLE MELISSA R. MCCORMICK FOR 06/08/2020                           NV
                    ALL PURPOSES.
      EX PARTE CONTINUED TO 06/10/2020 AT 01:30
49                                                     06/08/2020             NV
                 PM IN DEPARTMENT.
      MINUTES FINALIZED FOR CHAMBERS WORK
50                                                     06/08/2020            1 pages    :   1
                 06/08/2020 02:59:00 PM.
              CLERK'S CERTIFICATE OF
51
                                EXHIBIT           A    06/08/2020           2 pages
           MAILING/ELECTRONIC SERVICE
                                        Page 22
       Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page Filing
                                                           Filing   23 of 24 Page ID
ROA                         Docket       #:1985                             Document Select
                                                          Date      Party
 53      MELISSA R. MCCORMICK RECUSED.                 06/09/2020             NV
      MINUTES FINALIZED FOR CHAMBERS WORK
 55                                       06/09/2020                        1 pages
               06/09/2020 09:04:00 AM.
               CLERK'S CERTIFICATE OF
 56                                                    06/09/2020           2 pages
            MAILING/ELECTRONIC SERVICE
      CASE REASSIGNED TO CHARLES MARGINES
 57                                       06/10/2020                          NV
               EFFECTIVE 06/10/2020.
      THE HONORABLE MELISSA R. MCCORMICK
 58                                      06/10/2020                           NV
               RECUSED HERSELF.
          THIS CASE IS REASSIGNED TO THE
 59   HONORABLE CHARLES MARGINES FOR ALL 06/10/2020                           NV
                       PURPOSES.
      MINUTES FINALIZED FOR CHAMBERS WORK
 60                                                    06/10/2020           1 pages
                 06/10/2020 03:31:00 PM.
               CLERK'S CERTIFICATE OF
 61                                                    06/10/2020           2 pages
            MAILING/ELECTRONIC SERVICE


                     Name                             Type       Assoc   Start Datej   End
                                                                                       Date
DON WAGNER                                       PETITIONER              06/04/2020]
SCHONBRUN,SEPLOW,HARRIS,HOFFMAN
&Z
                                                 ATTORNEY                06/04/2020|
CYNTHIA CAMPBELL                                 PETITIONER              06/04/2020]
MARK TRACE                                       PETITIONER              06/04/2020]
ORANGE COUNTY COUNSEL                            ATTORNEY                06/08/2020]
CECIBEL CARIDAD ORTIZ                            PETITIONER              06/04/2020]
SANDY GONZALEZ                                   PETITIONER              06/04/2020]
DON BARNES,IN HIS OFFICIAL CAPACITY A RESPONDENT                         06/04/2020]
 MONIQUE CASTILLO                     PETITIONER                         06/04/2020]
Hearings:
       Description  || Date    Time |      Department                            Judge
                              Print this page




                                        EXHIBIT A
                                         Page 23
                                    Case 8:20-cv-00835-JGB-SHK Document 86-1 Filed 06/19/20 Page 24 of 24 Page ID
                                                                      #:1986


                                1                                CERTIFICATE OF SERVICE
                                2          I declare that I am a citizen of the United States employed in the County of Orange,
                                    over 18 years old and that my business address is 333 W. Santa Ana Blvd., Ste. 407, Santa
                                3   Ana, California 92701; and my e-mail address is Marzette.lair@ coco.ocgov.com. I am not
                                    a party to the within action.
                                4
                                           BY CM/ECF: On June 19, 2020, I caused the document DEFENDANTS’
                                5   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF APPLICATION
                                    TO IMMEDIATELY DISSOLVE PRELIMINARY INJUNCTION OR
                                6   ALTERNATIVELY SET EXPEDITED HEARING TO DISSOLVE PRELIMINARY
                                    INJUNCTION to be served upon all counsel of record in this action who are registered with
                                7   the United States District Court’s CM/ECF system and listed below by utilizing the United
                                    States District Court’s CM/ECF system:
                                8
                                     MITCHELL KAMIN, ESQ                        JOHN WASHINGTON, ESQ.
                                9    mkamin@cov.com                             jwashington@sshhlaw.com
                                     AARON LEWIS, ESQ.                          SCHONBRUN, SEPLOW, HARRIS,
                               10    alewis@cov.com                             HOFFMAN & ZELDES LLP
                                     BRITTANY BENJAMIN, ESQ.
                               11    bbenjamin@cov.com                          PETER ELIASBERG, ESQ.
                                     COVINGTON & BURLING LLP                    peliasberg@aclu.org
                               12                                               AMERICAN CIVIL LIBERTIES FUND OF
                                     CASSANDRA STUBBS, ESQ.                     SOUTHERN CALIFORNIA
OFFICE OF THE COUNTY COUNSEL




                               13    cstubbs@aclu.org
                                     AMERICAN CIVIL LIBERTIES                   PAUL HOFFMAN, ESQ.
      COUNTY OF ORANGE




                               14    UNION FOUNDATION                           hoffpaul@aol.com
                                                                                UNIVERSITY OF CALIFORNIA, IRVINE
                               15    STACEY GRIGSBY, ESQ.                       SCHOOL OF LAW CIVIL RIGHTS
                                     sgrigsby@cov.com                           LITIGATION CLINIC
                               16    AMIA TRIGG, ESQ.
                                     atrigg@cov.com                             CARL TAKEI, ESQ.
                               17    COVINGTON & BURLING LLP                    ctakei@aclu.org
                                                                                SOMIL TRIVEDI, ESQ.
                               18    OLIVIA ENSIGN, ESQ.                        strivedi@aclu.org
                                     oensign@aclu.org                           CLARA SPERA, ESQ.
                               19    CRISTINA BECKER, ESQ.                      cspera@aclu.org
                                     cbecker@aclu.org                           AMERICAN CIVIL LIBERTIES UNION
                               20    AMERICAN CIVIL LIBERTIES                   FOUNDATION
                                     UNION FOUNDATION
                               21                                               ZOE BRENNAN-KROHN, ESQ.
                                                                                zbrennan-krohn@aclu.org
                               22                                               AMERICAN CIVIL LIBERTIES UNION
                                                                                FOUNDATION
                               23

                               24        I declare that I am employed in the office of a member of the Bar of this Court at
                                    whose direction the service was made.
                               25
                                          Executed in Santa Ana, California this 19th day of June, 2020
                               26
                                                                          _______s/Marzette L. Lair_______
                               27

                               28

                                                                                24
